131 F.3d 148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Radica Games Limited Securities LimitationShirley BROWN;  Regina Chocko Ira;  Ronald Kassover, C.P.A.Pension Trust;  Gary Kosseff;  Laura McMillan;  DeborahMarcus;  Tammy Newman;  John P. Pedranghelu;  David Stein;Barbara Stein;  Chaile B. Steinberg;  Michael White,Plaintiffs-Appellants,v.RADICA GAMES LTD.;  Robert E. Davids;  James J. Sutter;Mary Jane Hansen, as Executor of the Estate of John N.Hansen;  Jon N. Bengtson;  David C.W. Howell;  Lam Siu Wing;Montgomery Securities;  Merrill Lynch, Pierce, Fenner &Smith, Incorporated;  Merrill Lynch International Limited,Defendants-Appellees.
No. 96-17274.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 5, 1997.Decided Nov. 14, 1997.

Appeal from the United States District Court for the District of Nevada, No. CV-94-00653-DAE;  David A. Ezra, District Judge, Presiding.
Before:  CHOY, ALARCON, and T.G. NELSON, Circuit Judges.


1
The judgment of the district court is AFFIRMED for the reasons stated in the district court's order entered August 9,


2
IT IS SO ORDERED.